 1
                                                                   JS-6
 2
                                                                  10/30/2018
 3
                                                                    CW
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11    MARIA MEDRANO ALFARO,et al.            Case No. 8:18-cv-00148-PSG(MAA)
12                      Plaintiffs,
13                                           JUDGMENT
14
      COUNTY OF ORANGE,et al.,
15
                        Defendants.
16
17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the First Amended Complaint and entire action is
20   DISMISSED without prejudice.
21
22
23   DATED: ~ ~ ~~
                                                HILIP S. GUTIERREZ
24
                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28
